DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Nos. JP2020-046854, filed on 3/17/2020, and JP2020-207970, filed on 12/15/2020.

Information Disclosure Statement
The information disclosure statement submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 13 including: “control the focus lens to move at a second velocity lower than the first velocity in a second direction, opposite the first direction, in response to the instruction to stop the operation of the focus lens.”
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170359536 A1) (hereinafter Lee) in view of Liang et al. (US 4989253 A) (hereinafter Liang) in view of Austin et al. (US 20180368656 A1) (hereinafter Austin).
Regarding claim 1, Lee discloses:
A control apparatus comprising: 
acquisition circuitry configured to acquire an operation instruction made by a voice input to an imaging device including: [See Lee, ¶ 0043, 0068 discloses the input unit 120 may include a camera 121 or an image input unit for an image signal input, a microphone 122 or an audio input unit for an audio signal input, or a user input unit 123 (e.g., a touch key, a mechanical key, etc.) to receive information input from a user. Voice data or image data collected by the input unit 120 may be analyzed to be processed as a control command of the user.] an optical system including a focus lens; and an image sensor; and [See Lee, ¶ 0126, 0137, 0147, 0162, 0220 discloses various lenses, and auto-focusing lenses/actuators used in combination with an image sensor to form an imaging device or “optical system” as such.]
Lee does not appear to explicitly disclose:
control circuitry configured to control the focus lens moving at a first velocity in a first direction to stop movement when the operation instruction is an instruction to stop an operation of the focus lens, and
However, Liang discloses:
control circuitry configured to control the focus lens moving at a first velocity in a first direction to stop movement when the operation instruction is an instruction to stop an operation of the focus lens, and [See Liang, col. 2 lines 53-57 discloses a voice activated surgical operating microscope provides a means for generating a STOP signal for all movements of the microscope; See Liang, col. 4 lines 51-68 through col. 5 lines 1-20 discloses that the operator of a surgical system causes desired movement of the microscope mount 18 by appropriate voice commands.  The movement will proceed along a given axis at a pre-established velocity unless the operator precedes the direction command with an audible instruction.  The movement will continue until the microscope mount has reached the end of the available focus of movement or until the control device receives an audible “STOP” command.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Lee to add the teachings of Liang in order to provide an instantaneous voice-commanded stop function for a surgical microscope.
Lee in view of Liang does not appear to explicitly disclose:
control the focus lens to move at a second velocity lower than the first velocity in a second direction, opposite the first direction, in response to the instruction to stop the operation of the focus lens. 
However, Austin discloses:
control the focus lens to move at a second velocity lower than the first velocity in a second direction, opposite the first direction, in response to the instruction to stop the operation of the focus lens. [See Austin, ¶ 1501-1503, 1530, 1562 discloses a surgical system offering hands-free operation of camera parameters/characteristics based on remote control.  Certain embodiments of a surgical visualization system can include a control (e.g., disposed on the viewing assembly) configured to control a camera, a display, mobile display device, or other medical device. For example, as described herein, the control can adjust size, contrast, brightness, zoom, iris size, auto gain, illumination, etc. In some embodiments, the control can include a pair of handgrips with buttons on either side of the viewing assembly so that the surgeon would not need to move away from the surgical site. In some embodiments, the control can include a single handgrip with buttons which allows the surgeon to not have to move both hands from the surgical site even momentarily.  In further embodiments, the control can allow hands free control so that the surgeon would not need to put down surgical tools from both hands. Such hands free controls can include a virtual touch screen as described herein and/or voice command recognition.  See Austin, ¶ 1732, and 1739 discloses remote control device, as above discussed (which may be embodied as a voice command recognition system), operating focusing in a first direction, and operating the selected camera in a second direction opposite to the first direction.  The focus of the camera may be changed at varying speeds depending upon the input by a user.]
 It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Lee in view of Liang to add the teachings of Austin in order to allow hands-free granular control of camera parameters and characteristics.

Regarding claim 2, Lee in view of Liang in view of Austin discloses all the limitations of claim 1.
Lee discloses:
wherein the acquisition circuitry is configured to acquire, as the operation instruction, a voice signal generated by a microphone configured to receive a voice input. [See Lee, ¶ 0043 discloses the input unit 120 may include a camera 121 or an image input unit for an image signal input, a microphone 122 or an audio input unit for an audio signal input, or a user input unit 123 (e.g., a touch key, a mechanical key, etc.) to receive information input from a user. Voice data or image data collected by the input unit 120 may be analyzed to be processed as a control command of the user.]

Regarding claim 3, Lee in view of Liang in view of Austin discloses all the limitations of claim 1.
Liang discloses:
further comprising a voice recognition circuitry configured to recognize information contained in the operation instruction acquired by the acquisition circuitry. [See Liang, col. 2 lines 28-46 discloses an isolated word recognition device which recognizes a number of speech commands and provides a unique electrical signal in response to each recognized speech command.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 4, Lee in view of Liang in view of Austin discloses all the limitations of claim 1.
Lee discloses:
wherein the first and second velocities are constant velocities. [See Lee, ¶ 0518, 0520 discloses that the speed at which the focus of the image is moved from the first focus 3112 to the second focus 3114 may be constant or may be changed.]

Regarding claim 5, Lee in view of Liang in view of Austin discloses all the limitations of claim 1.
Liang discloses:
wherein the control circuitry is configured to stop operation of the focus lens when the control circuitry has recognized a voice signal corresponding to an instruction to stop the operation of the focus lens while the focus lens moving at the second velocity. [See Liang, col. 2 lines 53-57 discloses a voice activated surgical operating microscope provides a means for generating a STOP signal for all movements of the microscope; See Liang, col. 4 lines 51-68 through col. 5 lines 1-20 discloses that the operator of a surgical system causes desired movement of the microscope mount 18 by appropriate voice commands.  The movement will proceed along a given axis at a pre-established velocity unless the operator precedes the direction command with an audible instruction.  The movement will continue until the microscope mount has reached the end of the available focus of movement or until the control device receives an audible “STOP” command.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Lee in view of Liang in view of Austin discloses all the limitations of claim 1.
Liang discloses:
wherein the control circuitry is configured to control the focus lens to stop, [See Liang, col. 4 lines 51-68 through col. 5 lines 1-20 discloses that the operator of a surgical system causes desired movement of the microscope mount 18 by appropriate voice commands.  The movement will proceed along a given axis at a pre-established velocity unless the operator precedes the direction command with an audible instruction.  The movement will continue until the microscope mount has reached the end of the available focus of movement or until the control device receives an audible “STOP” command.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.
Lee discloses:
thereafter control the focus lens to move for a predetermined time at a third velocity, in the second direction, and higher than the second velocity, and then control the focus lens to move at the second velocity. [See Lee, ¶ 0518, 0520 discloses that a preset time for changing from a first focus 3112 to a second focus 3114, and a subsequent preset time for changing focus from the first focus 3112 to a third focus may be the same, but in other situations they may be different from each other.  In addition, the speed at which the focus of the image is moved from the first focus 3112 to the second focus 3114 may be constant or may be changed. For example, when the focus of the image is moved from the first focus 3112 to the second focus 3114 with an intermediary fourth focus, a speed at which the focus of the image is moved from the first focus 3112 to the fourth focus and a speed at which the focus of the image is moved from the fourth focus to the second focus 3114 may be equal to each other or may be different from each other; See Lee, ¶ 0316, 0239, 0511 discloses the control information for auto focus of a second camera unit may be information on a position of the lens for adjusting the focus of the subject.  Particularly, that the control information for auto focus may be information on which direction and how far the lens included in the second camera unit is to move from a current position.  Hence, Lee’s disclosure accounts for changing between a first, second, third, and fourth (or more) focus levels.  It is clearly disclosed that a speed at which the focus is moved from a first focus to a second (or third/fourth) focus may be constant or may be changed.  Moreover, it is explicitly recited that “when the focus of the image is moved from the first focus 3112 to the second focus 3114 with an intermediary fourth focus, a speed at which the focus of the image is moved from the first focus 3112 to the fourth focus and a speed at which the focus of the image is moved from the fourth focus to the second focus 3114 may be equal to each other or may be different from each other.”  The control information specifically dictating which direction a lens is to move to enable an auto-focusing operation, and additionally specifying a speed at which the focus is moved between a first focus to a second focus (or correspondingly including any intermediary focus positions) would clearly encompass control(ling) the focus lens to move for a predetermined time at a third velocity that is opposite, in direction, to the first velocity and higher than the second velocity.]

Regarding claim 7, Lee in view of Liang in view of Austin discloses all the limitations of claim 6.
Lee discloses:
wherein the third velocity is higher than the first velocity. [See Lee, ¶ 0520 discloses when the focus of the image is moved from the first focus 3112 to the second focus 3114 with an intermediary fourth focus, a speed at which the focus of the image is moved from the first focus 3112 to the fourth focus and a speed at which the focus of the image is moved from the fourth focus to the second focus 3114 may be equal to each other or may be different from each other.]

Regarding claim 11, Lee in view of Liang in view of Austin discloses all the limitations of claim 10.
Liang discloses:
wherein the imaging condition is a magnification of the optical system. [See Liang, col. 4 lines 51-62 discloses an operator dictating an oral command “ZOOM”; See Liang, col. 6 lines 29-50 discloses several “ZOOM” operations, which alter a zoom (or magnification) of an optical system and corresponding acquired image.] 
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 13, Lee discloses:
an imaging device including
an optical system including a focus lens, and [See Lee, ¶ 0126, 0137, 0147, 0162, 0220 discloses various lenses, and auto-focusing lenses.]
an image sensor; [See Lee, ¶ 0126, 0137, 0147, 0162, 0220 discloses various lenses, and auto-focusing lenses/actuators used in combination with an image sensor to form an imaging device or “optical system” as such.]
a control apparatus including 
acquisition circuitry configured to acquire an operation instruction made by a voice input to the imaging device, and  [See Lee, ¶ 0043, 0068 discloses the input unit 120 may include a camera 121 or an image input unit for an image signal input, a microphone 122 or an audio input unit for an audio signal input, or a user input unit 123 (e.g., a touch key, a mechanical key, etc.) to receive information input from a user. Voice data or image data collected by the input unit 120 may be analyzed to be processed as a control command of the user.]
a display configured to display an image captured by the imaging device. [See Lee, ¶ 0067 discloses that a processed image may be displayed on a display unit; See Lee, ¶ 0084, 0097, 0117-0121 discloses aspects of various displays employed in the optical system.]
Liang discloses:
A medical observation system comprising: [See Liang, col. 1 lines 65-68 discloses a controllable surgical operating microscope which can be positioned and have its focal length established in response to speech commands provided by the microscope operator.]
control circuitry configured to control the focus lens moving at a first velocity in a first direction to stop movement when the operation instruction is an instruction to stop an operation of the focus lens, [See Liang, col. 2 lines 53-57 discloses a voice activated surgical operating microscope provides a means for generating a STOP signal for all movements of the microscope; See Liang, col. 4 lines 51-68 through col. 5 lines 1-20 discloses that the operator of a surgical system causes desired movement of the microscope mount 18 by appropriate voice commands.  The movement will proceed along a given axis at a pre-established velocity unless the operator precedes the direction command with an audible instruction.  The movement will continue until the microscope mount has reached the end of the available focus of movement or until the control device receives an audible “STOP” command.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.
Austin discloses:
and control the focus lens to move at a second velocity lower than the first velocity in a second direction, opposite the first direction, in response to the instruction to stop the operation of the focus lens; and  [See Austin, ¶ 1501-1503, 1530, 1562 discloses a surgical system offering hands-free operation of camera parameters/characteristics based on remote control.  Certain embodiments of a surgical visualization system can include a control (e.g., disposed on the viewing assembly) configured to control a camera, a display, mobile display device, or other medical device. For example, as described herein, the control can adjust size, contrast, brightness, zoom, iris size, auto gain, illumination, etc. In some embodiments, the control can include a pair of handgrips with buttons on either side of the viewing assembly so that the surgeon would not need to move away from the surgical site. In some embodiments, the control can include a single handgrip with buttons which allows the surgeon to not have to move both hands from the surgical site even momentarily.  In further embodiments, the control can allow hands free control so that the surgeon would not need to put down surgical tools from both hands. Such hands free controls can include a virtual touch screen as described herein and/or voice command recognition.  See Austin, ¶ 1732, and 1739 discloses remote control device, as above discussed (which may be embodied as a voice command recognition system), operating focusing in a first direction, and operating the selected camera in a second direction opposite to the first direction.  The focus of the camera may be changed at varying speeds depending upon the input by a user.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 14, Lee in view of Liang in view of Austin discloses all the limitations of claim 13.
Austin discloses:
wherein the control circuitry is configured to control the focus lens to move in the first direction at the first velocity when the control circuitry has recognized a voice signal corresponding to an instruction to start focus operation. [See Austin, ¶ 1501-1503, 1530, 1562, 1747, and 1748 discloses accepting a series of user inputs to initiate an activity.  These sections additionally disclose that certain embodiments of a surgical visualization system can include a control (e.g., disposed on the viewing assembly) configured to control a camera, a display, mobile display device, or other medical device. For example, as described herein, the control can adjust size, contrast, brightness, zoom, iris size, auto gain, illumination, etc. In some embodiments, the control can include a pair of handgrips with buttons on either side of the viewing assembly so that the surgeon would not need to move away from the surgical site. In some embodiments, the control can include a single handgrip with buttons which allows the surgeon to not have to move both hands from the surgical site even momentarily.  In further embodiments, the control can allow hands free control so that the surgeon would not need to put down surgical tools from both hands. Such hands free controls can include a virtual touch screen as described herein and/or voice command recognition.  See Austin, ¶ 1732, and 1739 discloses remote control device, as above discussed (which may be embodied as a voice command recognition system), operating focusing in a first direction, and operating the selected camera in a second direction opposite to the first direction.  The focus of the camera may be changed at varying speeds depending upon the input by a user.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 15, Lee in view of Liang in view of Austin discloses all the limitations of claim 1.
Austin discloses:
wherein the control circuitry is configured to control the focus lens to move in the first direction at the first velocity when the control circuitry has recognized a voice signal corresponding to an instruction to start focus operation. [See Austin, ¶ 1501-1503, 1530, 1562, 1747, and 1748 discloses accepting a series of user inputs to initiate an activity.  These sections additionally disclose that certain embodiments of a surgical visualization system can include a control (e.g., disposed on the viewing assembly) configured to control a camera, a display, mobile display device, or other medical device. For example, as described herein, the control can adjust size, contrast, brightness, zoom, iris size, auto gain, illumination, etc. In some embodiments, the control can include a pair of handgrips with buttons on either side of the viewing assembly so that the surgeon would not need to move away from the surgical site. In some embodiments, the control can include a single handgrip with buttons which allows the surgeon to not have to move both hands from the surgical site even momentarily.  In further embodiments, the control can allow hands free control so that the surgeon would not need to put down surgical tools from both hands. Such hands free controls can include a virtual touch screen as described herein and/or voice command recognition.  See Austin, ¶ 1732, and 1739 discloses remote control device, as above discussed (which may be embodied as a voice command recognition system), operating focusing in a first direction, and operating the selected camera in a second direction opposite to the first direction.  The focus of the camera may be changed at varying speeds depending upon the input by a user.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Liang in view of Austin in view of Lee et al. (US20150244929A1) (hereinafter Lee 2).
Regarding claim 10, Lee in view of Liang in view of Austin discloses all the limitations of claim 1.
Lee in view of Liang in view of Austin does not appear to explicitly disclose:
wherein the control circuitry is configured to set the second velocity based on a depth of focus according to an imaging condition at a time of imaging performed by the image sensor.
However, Lee 2 discloses:
wherein the control circuitry is configured to set the second velocity based on a depth of focus  according to an imaging condition at a time of imaging performed by the image sensor.  [See Lee 2, ¶ 0082, 0087 discloses controlling the depth of field of at least one subject in response to a user input for the image.  The camera control module according to various embodiments of the present disclosure may control the aperture to control the depth of field or apply a blur image effect to at least one subject.   The controller may determine the depth of field by using at least one of the focus information, the aperture information, and distance information of at least one subject included in the image data and process an operation of controlling the depth of field of the image data; See Lee 2, ¶ 0049, 0051 discloses that an autofocus processor may identify a relation between an initial lens position and an estimated first lens position, and also identify information used for moving the initial lens position to the estimated first lens position based on the identified relation.  For example, the lens movement information may include at least one of a movement direction of the lens, a movement distance of the lens, a movement speed of the lens, and/or the like.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Lee in view of Liang in view of Austin to add the teachings of Lee 2 in order to adaptively alter the depth of field of a camera module by controlling the aperture or focus lens attributes. (Lee 2, ¶ 0081-0082).

Regarding claim 12, Lee in view of Liang in view of Austin in view of Lee 2 discloses all the limitations of claim 10.
Lee 2 discloses:
wherein the imaging condition is an aperture value of the optical system. [See Lee 2, ¶ 0081-0082 discloses The camera control module according to various embodiments of the present disclosure may determine the depth by using at least one of the focus information, aperture information, distance information, and/or the like between the camera control module and at least one subject. The camera control module according to various embodiments of the present disclosure may control the depth of field of at least one subject in response to a user input for the image. The camera control module according to various embodiments of the present disclosure may control the aperture to control the depth of field or apply a blur image effect to at least one subject.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190392831 A1			Pohl
Discloses a voice-controlled camera with AI scene detection for precision focusing – details altering depth-of-field, aperture value, etc. resultant from a voice command received from a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486